Exhibit 10.36

 

LOGO [g14924grp.jpg]   

3832 Bay Center Place

Hayward, CA 94545

Tel: 510-732-8400

Fax: 510-732-8401

www.kosan.com

 

12/1/2005

 

Margaret A. Horn

 

Dear Peg,

 

On behalf of Kosan Biosciences Incorporated, I am pleased to extend to you an
offer of employment for the position of Senior Vice President/General Counsel.
In this position you will report to the Chief Executive Officer. This letter
sets forth the terms and conditions of your employment with Kosan.

 

In this position you will serve as the chief legal advisor of the company,
counseling management on the legal implications of all company activities, and
serving as a Company officer and member of the executive team. You will manage
the legal functions of the organization, including but not limited to the
following: patent and copyright matters, coordination of legal matters handled
by outside counsel, legal defense and prosecution of claims in litigation,
pre-litigation dispute resolution and interpretation and preparation of legal
documents and reports. In addition, you would have the Business Development
group reporting to you, and I would closely work with you to make this endeavor
successful.

 

Your monthly salary will be $25,000 ($300,000 on an annualized basis). You will
be eligible to participate in all benefit plans and programs available to
executives at your level (including any change in control plan adopted by the
board), including 4 weeks of paid vacation per year. Your coverage under Kosan’s
current benefit plans will become effective on your first day of full-time work
at Kosan (your “start date”). Subject to the provisions of this letter relating
to termination other than for Cause, the Company may change your compensation
and benefits, as it deems necessary. Normal business hours are from 8:30 a.m. to
5:30 p.m., Monday through Friday. As an exempt salaried employee, you will be
expected to work additional hours as required by the nature of your work
assignments, and you will not be eligible for overtime pay. You will work at
Kosan’s headquarters in Hayward, California. Of course, subject to the
provisions of this letter relating to termination other than for Cause, Kosan
may change your position, reporting relationship, duties and work location from
time to time, as it deems necessary. Your start date will be December 1, 2005.

 

As soon as you accept this offer, I will recommend to the Board of Directors
that you be granted an option to purchase 150,000 shares of Kosan Common Stock
under the Kosan Stock Option Plan (the “Plan”). The option shares will vest over
four years, with one-fourth vesting after one year of employment and the
remainder vesting in equal monthly increments over the remaining three years as
provided in the Plan;



--------------------------------------------------------------------------------

provided, however, that if your employment with Kosan is terminated
involuntarily (or voluntarily with Good Reason (defined below)) within your
first one year of employment for any reason other than Cause (defined below),
one-eighth of the option shares will vest as of the date of termination of your
employment, provided that you sign the general release of claims described below
with respect to severance benefits. This option grant is subject to the approval
of the Board and your execution of our standard Stock Option Agreement. The
exercise price will be equal to the fair market value of the stock on the date
the Board or the Compensation Committee approves the stock option, but no
earlier than your first day of employment.

 

You will also be eligible to participate in our bonus plan under which you can
earn up to 25% of your annual salary based on achieving your goals and
objectives and subject to the terms of the plan.

 

As a condition of your employment, you must carefully review, sign, and comply
with the enclosed Employee Proprietary Information and Invention Assignment
Agreement. Also as a condition of your employment, you agree to abide by the
Company’s policies and procedures, as adopted from time to time, and to refrain
from any activities that conflict with your obligations to the Company. You
represent that you do not have any agreements with any third parties (e.g.,
former employers), including but not limited to noncompetition or proprietary
information agreements, that will conflict with or limit your ability to
discharge your duties to Kosan. You agree that, in the course of your work for
Kosan, you will not make any unauthorized use or disclosure of any proprietary
information or materials of any third party (e.g., a former employer).

 

Your employment with the Company is for no specified period and constitutes at
will employment. As a result, you are free to resign at any time, for any reason
or for no reason. Similarly, the Company is free to conclude its employment
relationship with you at any time, with or without cause, and with or without
notice.

 

If your employment with Kosan is terminated involuntarily (or voluntarily with
Good Reason) within the first one year of employment for any reason other than
Cause, you will be provided six (6) months of severance (minus appropriate
payroll/tax deductions) in the form of salary continuation, provided that
(a) you sign a general release of claims in a form reasonably satisfactory to
Kosan, and (b) in the event the Company determines in good faith that such
payments would be subject to Section 409A(a)(1) of the Code if paid within the
time contemplated by this Agreement, then such payments will be delayed to the
minimum extent necessary to avoid the application of Section 409A(a)(1) to such
payments. As used in this letter agreement “Cause” shall mean (i) any material
breach by you of this agreement or the Employee Proprietary Information and
Invention Assignment Agreement which is not cured within 30 days after written
notice of breach (if the breach is reasonably susceptible of being cured);
(ii) your conviction of a felony or crime involving moral turpitude,
(iii) theft, dishonesty, fraud, or willful neglect, misconduct or
misrepresentation in connection with, or in the course of, carrying out your
duties and responsibilities; or (iv) insubordination or refusal to perform
reasonable and lawful directives from your superiors, which you fail to correct
within 15 days after written notice if such conduct is reasonably susceptible of
being cured). “Good Reason shall mean (i) a reduction in your annual base
salary; (ii) a material reduction in your package of benefits and incentives
(except for changes which are consistent with changes made for all Company
executives); (iii) any substantial diminution of your duties, responsibilities
or authority (excluding any change mutually agreed to in reporting structure
such that you would report to an Executive Vice President or other more senior
officer whose overall responsibilities include, but are not limited to, legal
matters and business development activities); (iv) any relocation of your place
of employment more than 35 miles from Kosan’s current location; or (v) a
material breach of this Agreement by Kosan.

 

The Immigration Reform and Control Act of 1986 requires that every person
present to potential employers proof of identity and eligibility or
authorization to accept employment in the United States. In order to comply with
this law, and before you can become a Kosan employee, you must provide
appropriate documentation to prove both your identity and legal eligibility to
be employed by Kosan. Acceptable forms of documentation are described on the
attachment to this offer letter. Please be sure to bring this documentation with
you on your first day of employment.



--------------------------------------------------------------------------------

To aid in the rapid and economical resolution of disputes that may arise between
us, you and Kosan agree that any and all disputes, claims, or demands in any way
arising out of or relating to the terms of this letter agreement, your
employment with Kosan, or the termination of your employment with Kosan, shall
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California, conducted before a single
arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then-applicable
JAMS rules. You acknowledge that by agreeing to this arbitration procedure, you
and Kosan waive the right to resolve any such dispute, claim or demand through a
trial by jury or judge or by administrative proceeding. You will have the right
to be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. Kosan shall pay
all JAMS’ arbitration fees. Nothing in this offer letter is intended to prevent
either you or Kosan from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.

 

This letter, (together with your Employee Proprietary Information and Inventions
Agreement and any stock option grant agreement you receive) constitutes the
complete and exclusive statement of your agreement with Kosan concerning the
subject matter hereof. It supersedes any other agreements or promises made to
you by anyone, whether oral or written, and it cannot be changed except in a
written agreement, signed by you and a duly authorized officer of Kosan.

 

We are very excited at the prospect of your joining Kosan Biosciences and
becoming a key contributor to our efforts. Please do not hesitate to contact
Human Resources if you have any questions. This offer will remain open until
December 1, 2005 at which time it will expire if not previously accepted in
writing.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter and the Employee Proprietary Information and Invention Assignment
Agreement and return them to me.

 

Sincerely,     Kosan Biosciences   UNDERSTOOD AND ACCEPTED: By:   

/s/ Daniel V. Santi

--------------------------------------------------------------------------------

 

/s/ Margaret A. Horn

--------------------------------------------------------------------------------

     Daniel V. Santi, M.D., Ph.D.   Margaret A. Horn                 Chairman
and CEO              Date: December 1, 2005 cc:    Susan M. Kanaya          SVP,
Finance and CFO   Date employment begins:      Email: kanaya@kosan.com         
    December 1, 2005